Citation Nr: 1617900	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-35 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the appellant's annual countable income exceeds the applicable Maximum Annual Pension Rate for a surviving spouse without dependent children, as would preclude receipt of Department of Veterans Affairs death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1950 to September 1953.  He died in August 1998.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

A hearing was held in December 2015, by means of video conferencing equipment with the appellant in Little Rock, Arkansas, before the undersigned Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that further development is warranted.

A longitudinal review of the record reveals that the appellant was originally granted entitlement to VA improved death pension benefits effective February 1, 1999.  In a March 2001 letter, the RO discontinued the appellant's VA death pension benefits, stating that the evidence of record demonstrated that her countable income, effective May 1, 1999, exceeded the maximum annual pension rate (MAPR).  The current claim for entitlement to survivor's death pension benefits originated with a letter from the appellant in April 2008, questioning why her previously-awarded death pension benefits had been discontinued.

Death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's non-service-connected death.  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements and has an annual income not in excess of the MAPR. 38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.243.274 (2015).

To determine the amount of an eligible surviving spouse's monthly death pension benefit, VA must subtract the appellant's annual countable income for pension purposes from the MAPR.  The MAPR is published in Appendix B of VA Adjudication Procedures Manual M21-1, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2015).  The MAPR is generally revised every December 1st, based upon Federal data as to the increase in the cost of living, and is applicable for the following 12-month period.  The MAPR for a death pension recipient who is a surviving spouse with no dependents is as follows during the relevant appeal period: $7,498, effective December 1, 2007; $7,933, effective December 1, 2008; $7,933, effective December 1, 2009;  $7,933, effective December 1, 2010; $8,219, effective December 1, 2011; $8,359, effective December 1, 2012; $8,485, effective December 1, 2013; $8,630, effective December 1, 2014; and $8,630, effective December 1, 2015. See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

For the purpose of determining initial entitlement, the monthly rate of pension is computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12. 38 C.F.R. § 3.273(a)  (2015).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income. 38 C.F.R. § 3.271(c) (2015).  Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272  and therefore is included as countable income.  The expenses from the Veteran's last illness will be excluded from a surviving spouse's countable income for pension purposes.  38 C.F.R. § 3.262(m) (2015).  Payments for such expenses will generally be deducted from annual income for the year in which such payments are made. 38 C.F.R. § 3.262(p).  Certain unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from countable income for the same 12-month annualization period to the extent they were actually paid. 38 C.F.R. § 3.272.

Inquiries of record, made to SSA, reflect that the appellant was in receipt of monthly Social Security benefits of $661 from December 2007 through November 2008 and $699 from December 2008 through November 2009.  In January 2009, the appellant submitted a VA Form 21-8416 Medical Expense Report, reporting unreimbursed medical expenses of $462.36 from April 2008 through April 2009.  

The appellant subsequently submitted medical expense reports regarding annualized unreimbursed medical expenses from 2012 through 2015.  Based on a comprehensive review of the record, the Board has determined that the RO has not addressed whether the appellant's annual countable income in the subsequent years of the pending appeal exceeded the applicable MAPR for each year, such as would preclude receipt of VA death pension benefits.  On remand, the AOJ should request that the appellant complete updated Improved Pension Eligibility Verification and Medical Expense Reports to assist in adequately determining her eligibility for VA death pension benefits for the entire appeal period.  The AOJ must also make additional inquires to SSA to obtain information as to the credited monthly benefit payments made to the appellant for the subsequent years of the pending appeal, from 2009 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must contact the appellant and offer her the opportunity to identify or submit additional pertinent evidence in support of her claim.  Regardless of her response, the AOJ must provide the appellant with the following forms to obtain updated income and unreimbursed medical expenses information for the annualized time period from 2009 to the present.

a.  VA Form 21-0518-1, Improved Pension Eligibility Verification Report (Surviving Spouse with No Children)

*The record currently lacks such reports covering the annualized periods from 2009 to the present.

b.  Eligibility Verification Report Instructions

c.  VA Form 21-8416, Medical Expense Report

*The record currently lacks evidence of medical expenses for the annualized periods of 2009 through 2011.

The AOJ must request that the appellant complete and submit these forms prior to the readjudication of her claim for VA death pension benefits.

2.  The AOJ must make additional inquiries to SSA to obtain information as to the amounts of credited monthly benefits paid to the appellant from 2009 to the present.

3.  Following completion of the above actions, the AOJ should conduct any further development deemed necessary, then readjudicate the appellant's claim, in light of all additional evidence received.  The AOJ must specifically address whether the appellant's annual countable income in the subsequent years of the pending appeal, from 2009 to the present, exceeded the applicable MAPR so as to preclude receipt of VA death pension benefits.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant, and she must be afforded an adequate opportunity to respond.  Thereafter, the appeal must be returned to the Board for further appellate review.  


(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




